Citation Nr: 9900229	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for bronchitis, 
currently evaluated as 10 percent disabling, to include 
consideration for an extraschedular rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had verified active military service from 
December 1961 to April 1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, denied a 
compensable disability rating for bronchitis.  During the 
pendency of this appeal, a supplemental statement of the case 
of February 1997 granted a 10 percent disability rating.  
This issue remains on appeal since higher disability ratings 
are available under Diagnostic Code 6600.  See AB v. Brown, 6 
Vet. App. 35 (1993) (After the veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

In March 1998, the Board remanded this claim for additional 
evidentiary development.  As the RO complied with the Boards 
instructions, this case is ready for appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the symptoms of his 
service-connected bronchitis are more severely disabling than 
currently evaluated.  The veterans representative asserts 
that the veteran is entitled to an extraschedular evaluation 
for bronchitis under 38 C.F.R. § 3.321 (1998).


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports 
assignment of a 30 percent disability rating, and no higher, 
for the veterans bronchitis.  The Board also finds that the 
preponderance of the evidence is against referral of the 
claim for consideration of an extraschedular rating for 
bronchitis.


FINDINGS OF FACT

1.  The veterans claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  Prior to October 7, 1996, pulmonary function tests showed 
FEV-1 of 53 percent of predicted and FEV-1/FVC of 105 percent 
of predicted, subjective complaints of chronic productive 
cough and shortness of breath, and findings of bilateral 
rales.

3.  Since October 7, 1996, pulmonary function tests showed 
FEV-1 of 72 percent of predicted and FEV-1/FVC of 131 percent 
of predicted, subjective complaints of dyspnea on slight 
exertion and nearly constant cough with occasional 
expectoration, and findings of bilateral rhonchi.

4.  The veterans bronchitis does not present an exceptional 
or unusual disability picture rendering impracticable the 
application of the regular schedular standards that would 
have warranted referral of the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of an extraschedular rating.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for bronchitis, and VA has 
satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

2.  The criteria for a disability rating of 30 percent, and 
no higher, for bronchitis have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6600 (1996); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.97, Diagnostic Code 
6600 (1998). 

3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for service-connected bronchitis 
in this case.  38 C.F.R. § 3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Factual Background

A rating decision of April 1978 granted service connection 
for bronchitis, since the veteran received considerable 
treatment for this condition during service and medical 
records from D.G. Crawford, M.D., showed continued treatment 
for bronchitis after service.  The veteran was assigned a 
zero percent (noncompensable) disability rating for 
bronchitis since it was not active upon VA examination in 
1977. 

A letter from Dr. Crawford dated in 1982 indicated that the 
veteran had had increased difficulty breathing over the prior 
two years, and he occasionally experienced a non-productive 
cough and wheezing.  The veterans medical records from Dr. 
Crawford for treatment between 1969 and 1983 showed 
intermittent episodes of bronchitis.  Upon VA examination in 
1982, the veteran reported episodes of bronchitis every 3-4 
months.  He continued to smoke one pack of cigarettes per 
day.  He had a cough only with flare-ups.  Examination showed 
a few scattered rhonchi on inspiration and expiration and 
occasional expiratory wheeze.  The examiner stated that the 
veterans recurrent bronchitis was due to cigarette smoking.

During the 1983 VA examination, the veteran underwent 
pulmonary function tests (PFTs).  FEV-1 (forced expiratory 
volume in one second) was 80 percent of predicted.  FEV-1/FVC 
(forced expiratory volume in one second as percent of forced 
vital capacity) was 93 percent of predicted.  The examiner 
indicated that the veteran had slight ventilatory impairment 
that was probably obstructive in nature.

In November 1995, the veteran filed a claim for a compensable 
disability rating.  He submitted medical records showing that 
he was treated in October 1995 at St. Dominic  Jackson 
Memorial Hospital primarily for an unrelated disease, but it 
was also noted that he had recurrent chronic bronchitis.  It 
was noted that he had not smoked cigarettes for fourteen 
years.  He indicated that he recently had a productive cough 
that had not improved with use of antibiotics.  Chest x-rays 
were negative.

The veteran submitted medical records dated between 1983 and 
1995 from Dr. Crawford, Robert Myers, M.D., and Michael 
Byers, M.D.  Most of these records regarded treatment for 
unrelated conditions.  The report of a chest x-ray conducted 
in October 1990 showed some increased bronchial changes and 
very mild atelectasis-type densities in the lung bases.  In 
June 1995, the veteran was treated for bronchitis, but it was 
noted in July 1995 that chest x-rays had shown pneumonia.  In 
October 1995, he was again treated for bronchitis.  He was 
coughing with increased phlegm production.  His lungs were 
clear except for a few rales.  In November 1995, the veteran 
stated to Dr. Byers that he had a persistent cough of 
purulent sputum, but no wheezing or shortness of breath. 

In December 1995, the veteran underwent a VA examination.  He 
indicated that he had a chronic cough productive of 2-3 
tablespoons of green sputum.  He complained of shortness of 
breath.  He could walk approximately 1,000 feet or one flight 
of stairs.  His lungs were clear to auscultation and 
percussion without rales, rhonchi, or wheezes.  There was no 
prolongation of the expiratory phase.  X-rays showed a 
density in the right lung field.  Diagnoses included 
bronchitis and right lung field density of unknown etiology.  
Although it was noted that PFTs were attached, there was no 
report.

The veteran submitted his medical records from David 
Richardson, M.D., and Dr. Byers covering the period November 
1995 to August 1996.  The records from Dr. Byers for November 
and December 1995 were duplicates of evidence previously 
submitted.  Dr. Richardson treated the veteran for bronchitis 
from May to August 1996.  Examination of his lungs in May 
1996 showed coarse rales over both lungs with some wheezing.  
He was prescribed antibiotics.  Examination of his lungs in 
August 1996 again showed coarse rales with wheezes over both 
lung fields.

The RO obtained the veterans VA treatment records covering 
the period July 1994 to January 1997, but these records 
showed no treatment for bronchitis.  In September 1996, the 
veteran had a personal hearing at the RO.  He stated that he 
sought treatment from Dr. Richardson every 5-6 weeks for 
bronchitis.  He had trouble breathing in the morning and with 
hot weather.  He coughed up phlegm on a daily basis.  He 
indicated that he tired easily with physical activity.  He 
had been taking medication for years for the infections. 

In March 1998, the Board remanded this claim in order to 
obtain the PFT results from the VA examination conducted in 
1995.  The RO obtained the veterans VA medical records 
covering the period January 1995 to May 1998.  The report of 
the PFTs conducted in December 1995 showed FEV-1 of 53 
percent of predicted and FEV-1/FVC of 105 percent of 
predicted.  It was noted that the veteran had moderate to 
severe restrictive ventilatory impairment.  There is no 
record of VA outpatient treatment for the veterans 
bronchitis between 1995 and 1998.  Chest x-rays in June 1997 
showed slightly increased parenchymal densities at both lung 
bases suggesting minimal infiltrate and/or atelectasis. 

In May 1998, the veteran underwent an additional VA 
examination.  He reported producing thick sputum on a daily 
basis with occasional hemoptysis.  He complained of a nearly 
constant, mild, and occasionally productive cough, that with 
exacerbation may become severe enough to be associated with 
near-syncope.  Exacerbations were associated with chest 
tightness, shortness of breath, audible wheezing, and severe 
cough.  The veteran reported reduced exercise tolerance.  He 
indicated that he could walk about 300 yards on flat ground 
at his own speed before stopping due to shortness of 
breath and coughing.  If he tried to walk faster, i.e., 
marching speed, he would have to stop in about 50-100 
feet.  

Examination showed the veterans chest was clear to 
auscultation.  His current chest x-ray was fairly normal with 
perhaps some basilar stranding, but no infiltrates or masses 
were seen.  PFTs showed FEV-1 of 72 percent of predicted and 
FEV-1/FVC of 131 percent of predicted.  The examiner stated 
that these results showed moderate ventilatory impairment on 
the basis of simple spirometry alone that were not 
substantially different than those performed in 1995 (if 
anything, slightly better).  The examiners impression was 
that the veteran had chronic bronchitis with a chronic 
ventilatory impairment (i.e., chronic obstructive pulmonary 
disease), and these conditions were inseparable.  The 
veterans stated level of exercise tolerance was probably a 
little worse than would be predicted by PFTs.  There might be 
other factors involved in this such as his back problems.  

The RO asked the veteran to provide information as to medical 
providers who had treated him for bronchitis since 1995.  The 
veteran responded that he had not received treatment at the 
VA Medical Center in Jackson.  He submitted duplicate records 
from Dr. Richardson for treatment in 1996 and indicated that 
he could not obtain his treatment records from 1997 due to 
Dr. Richardsons death.  The veteran also submitted his 
treatment records from Charles McCullouch, Jr., M.D., 
covering the period March to April 1998, which showed 
treatment for bronchitis with complaints of productive cough 
and wheezing.  Examination showed bilateral rhonchi and 
slight expiratory wheezing.  Chest x-rays showed patchy 
infiltrate, probably pneumonia and mild plate-like 
atelectasis in the right middle lobe.  The veteran has also 
submitted medical records from R. Hunt Bobo, M.D., and 
Mississippi Baptist Hospital in connection with another claim 
and undergone a VA examination in 1998.  None of these 
records showed treatment for bronchitis.

In the December 1998 written brief presentation, the 
veterans representative argued that the RO had not provided 
adequate reasons for the conclusion in the August 1998 rating 
decision that the veteran was not entitled to an 
extraschedular rating for bronchitis.  The representative 
maintained that the veterans testimony in 1996 showed that 
his bronchitis affected his employment.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased respiratory problems.  Therefore, he has satisfied 
the initial burden of presenting a well-grounded claim.  
 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veterans disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran VA examinations.  
There is no indication of additional relevant medical records 
that the RO failed to obtain.  The veterans representative 
requested a remand in the December 1998 written brief 
presentation due to alleged inadequacies in the 1998 VA 
examination.  However, the report of the 1998 examination 
provides adequate information to rate the veterans 
bronchitis appropriately, including results of pulmonary 
function tests, objective findings, and the veterans 
subjective complaints.  As sufficient medical evidence is of 
record, no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veterans entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any doubt regarding the extent of the disability in 
the veterans favor.  38 U.S.C.A. § 5107(b) (West 1991).  If 
there is a question as to which evaluation to apply to the 
appellants disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).

The veterans service-connected bronchitis is evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6600, for chronic 
bronchitis.  He is currently evaluated as 10 percent 
disabled.  That rating requires moderate chronic bronchitis 
with considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1996).  In order to warrant a 30 
percent disability rating, there would need to be moderately 
severe chronic bronchitis with persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, and 
beginning chronic airway obstruction.  Id.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
respiratory diseases.  This amendment to the Schedule became 
effective October 7, 1996.  See 61 Fed. Reg. 46720 through 
46731 (September 5, 1996).  The amended regulations in 
38 C.F.R. § 4.97 established more objective, unambiguous 
criteria for rating respiratory disorders.  61 Fed. Reg. 
46720 through 46722 (September 5, 1996).  The amended formula 
removed such subjective descriptors as mild, moderate, and 
severe, and provided rating criteria based, at least in part, 
on the results of pulmonary function tests.  Id.

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, No. 96-1080 
(U.S. Vet. App. December 1, 1998); see also 38 U.S.C.A. 
§ 5110(g) (West 1991) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Therefore, the Board 
must evaluate the veterans claim for an increased rating 
from October 7, 1996, under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to the 
veteran, if indeed one is more favorable than the other.

Although the new regulations were not in effect when the 
March 1996 rating decision was made, the RO considered the 
new regulations in a subsequent decision.  A supplemental 
statement of the case of February 1997 adjudicated the 
appropriate disability rating for the veterans service-
connected bronchitis under the old and the new regulations 
and included the new regulations.  Therefore, the veteran was 
given notice of the new regulations, and his representative 
had an opportunity to submit evidence and argument related to 
the new regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Under the new criteria, a 10 percent disability rating is 
warranted for chronic bronchitis for FEV-1 of 71 to 80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6600 (1998).  
A 30 percent disability rating is warranted for chronic 
bronchitis for FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 
percent predicted.  Id.

Under the new rating criteria, the objective medical 
evidence does not show any of the criteria commensurate with 
those required for a disability rating in excess of 10 
percent.  PFTs conducted since implementation of the amended 
regulations in November 1996 (i.e., conducted during the May 
1998 VA examination) showed FEV-1 of 72 percent of predicted 
and FEV-1/FVC of 131 percent of predicted.  Therefore, the 
objective findings upon PFTs do not show that a 30 percent 
disability rating is warranted under the new criteria.  
There is no medical evidence regarding diffusion capacity of 
the lung for carbon monoxide or oxygen consumption.  
Accordingly, under the new criteria, the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 10 percent for bronchitis under Diagnostic Code 
6600 from November 1996.

However, as indicated above, the Board must evaluate the 
veterans claim under the old criteria as well, in case these 
criteria are more favorable to him.  In this case, the Board 
concludes that the evidence is at least in equipoise as to 
whether the criteria for a 30 percent disability rating for 
the veterans service-connected bronchitis have been met 
under the old criteria.  Both prior to and since October 
1996, the veterans complaints have consisted of persistent, 
daily productive cough, wheezing, tiredness with physical 
activity, and shortness of breath.  The veterans complaints 
of dyspnea on exercise are not detailed enough to determine 
whether the dyspnea can be classified as slight or 
considerable.  Although the objective findings 
occasionally showed the presence of rales, the VA 
examinations in 1995 and 1998 showed no rales, rhonchi, or 
wheezes.  When rales have been noted, the medical reports are 
not detailed enough to determine whether they have been 
scattered bilateral rales or located throughout chest.  
Dr. Richardson did indicated in 1996 that there were coarse 
rales over both lungs.

The evidence does show that the veterans cough is certainly 
persistent, and his statement that he expectorates 2-3 
tablespoons of sputum per day can reasonably be classified as 
considerable expectoration.  Moreover, the PFT results, 
although not severe enough to warrant a 30 percent disability 
rating under the new criteria, certainly show beginning 
chronic airway obstruction.  In fact, the PFTs in 1995 
showed moderate to severe restrictive ventilatory impairment, 
while the PFTs in 1998 showed moderate ventilatory 
impairment.  

At a minimum, the PFT results, in conjunction with the 
veterans complaints of persistent productive cough, places 
the evidence in equipoise as to whether the criteria for 
assignment of a 30 percent disability rating under the old 
criteria have been met.  The veteran is entitled to have any 
reasonable doubt regarding the level of his disability from 
his bronchitis resolved in his favor.  38 C.F.R. § 4.3 
(1998).  Therefore, the Board concludes that the old rating 
criteria for respiratory disorders is more favorable to the 
veterans claim, and the criteria for a 30 percent disability 
rating for bronchitis have been met under the old criteria.

The Board also considered assigning the veteran a higher 
disability rating.  Under Diagnostic Code 6600 under the old 
criteria, a 60 percent disability rating was warranted for 
chronic bronchitis with severe productive cough and dyspnea 
on slight exertion and pulmonary function tests indicative of 
severe ventilatory impairment.  The use of and in the 
rating criteria indicates that the veteran must meet all of 
these criteria in order to receive a 60 percent disability 
rating.  Cf. Drosky v. Brown, 10 Vet. App. 251, 255 (1997).  
Even if the veterans productive cough were considered 
severe and his dyspnea occurs on slight exertion, there 
is no objective evidence in the medical evidence that the 
veteran has, at any time, had severe ventilatory impairment.  
As discussed above, the worst results upon PFTs in 1995 
showed moderate to severe ventilatory impairment.  Therefore, 
the preponderance of the evidence is against assignment of a 
60 percent disability rating for bronchitis under Diagnostic 
Code 6600 using the old criteria.  As discussed above, the 
veteran does not even meet the criteria for a 30 percent 
disability rating under the new regulations; therefore, he 
clearly cannot be assigned a 60 percent disability rating 
under the new criteria for evaluating respiratory diseases.

Extraschedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) 
(1998).  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The RO considered whether such referral was warranted in its 
August 1998 rating decision and informed the veteran of the 
law and regulations in the August 1998 supplemental statement 
of the case.  The veterans representative has addressed the 
issue in the informal hearing presentation.  Accordingly, the 
veteran has had notice of the ROs action and of the 
applicable laws and regulations, and argument with respect to 
this issue has been presented on his behalf.

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance (see Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996)), it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996). 

There is no evidence in this case that the schedular criteria 
for evaluating bronchitis are inadequate.  Higher evaluations 
are possible under the rating schedule, however, as fully 
detailed above, the medical evidence reflects that the 
veterans bronchitis, based on the objective medical evidence 
and the veterans complaints, does not meet the schedular 
criteria for a disability rating in excess of the 30 percent 
granted above.  It does not appear that the veteran has an 
exceptional or unusual disability; he merely disagrees 
with the determination that his level of impairment from 
bronchitis does not warrant a higher disability rating.  The 
veteran has not required any periods of hospitalization for 
his bronchitis, and there is no evidence in the claims file 
to suggest marked interference with employment as a result of 
the service-connected bronchitis.  In addition, there is no 
recent record of significant or regular outpatient treatment 
for his disability.  With respect to employment, the 
veterans representative maintained that the veteran 
testified in 1996 that his bronchitis affected his 
employment.  The Board can find no such reference in the 
hearing transcript.  The only reference to employment was 
when the veteran responded affirmatively to his 
representatives question as to whether he tired easily when 
working around the house or at his profession.  See hearing 
transcript at 2-3.  The overall picture presented by the 
evidence in the claims folder does not actually reflect 
marked interference in employment due to the veterans 
bronchitis.

The Board therefore agrees with the ROs conclusion that 
referral for extraschedular consideration is not warranted in 
this case.  In the absence of any evidence that reflects that 
this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, 
referral for consideration of an extraschedular rating is not 
in order.



ORDER

1.  A 30 percent rating for bronchitis is granted subject to 
the governing regulations pertaining to the payment of 
monetary benefits.

2.  Referral for consideration of an extraschedular rating 
for bronchitis is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
